Title: From Louisa Catherine Johnson Adams to John Adams, 26 May 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 26 May 1818
				
				Since I received your last Letter we have been kept in a state of great anxiety who was  on account of poor Mrs. Caldwell the only Sister of your Uncle Boyd who was suddenly siezed with strong convulsions without any previous  suffering or apparent cause; which fell upon her brain and after eight days of great distress to her friends she expired—Leaving a husband who adored her and sir Children to deplore her loss. She was a woman of a lovely disposition and beloved by every body who knew her In less than six Months Boyd has lost an affectionate Mother and an only Sister who was the pride of his heart.I am much pleased with your last Letter to your father as it   a sincere affection for your younger Brother and that sort of interest which I should ever wish you take in his general improvement and welfare. Continue my beloved Son to strengthen his good dispositions by the force of your own example which will produce the best effects and so promote good habits in him that when you are obliged to leave him to go to College they may be too firmly fixed to be endangered by the connections he may form among his Schoolmates—You will no doubt enjoy your vacation very much at your Grandpapa’s and there you will have an opportunity of seeing George who will I am sure delight in the occasion offered him of enjoying your society His pursuits are probably of a higher class than yours just at present, but the difference in your ages is so trifling he will I am sure prove his understanding by accommodating himself occasionally to the wishes and desires of his younger brothers when they are such as can be gratified with propriety—You tell me that you received the bill I sent you—In money matters however trifling you must always make it a point to be exact: more especially when any one intrust’s you with a Commission—It is then a point of honour and honesty and calls for the most scrupulous attention—and the same principle should actuate you let the sum be a Cent or ten thousand Dollars—It is to try your luck that has ever been so great that I make the purchase and I hope it will not fail you because the concern is your affectionate Mothers
				
					L. C. Adams
				
				
			